DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of newly amended claim 1 and 13 to “a housing having at least a plurality of side walls, a bottom, a cavity formed therein” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently the specification and drawings has failed to identify or use the terminology “Housing” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

    PNG
    media_image2.png
    553
    794
    media_image2.png
    Greyscale
Regarding the term “mulling device” and the structural limitation defining the term “mulling device”, the term “mulling” is an adjective to the function of the noun (i.e. “device”). The claim further points out a structural “mulling screw for mixing” (i.e. a screw causes mixing or a screw casues mulling). Absent any clear structural claims to particular elements that make up what is to be considered as a muller or a mixer, the structural provision of a screw is read that it implies an inherent operation to cause the effect of  “mulling” and “mixing” (as a stuctural screw) and is read as being synonymous to the one another (mulling=mixing=use of a screw) as a device and as a functional component to cause the effect of mulling and/or mixing.  It is noted that a structural screw element may also functionally cause a transport of material and other functional effects (i.e. transporting, conveying material) in addition to mulling/mixing. . A reproduction of applicant’s Fig. 1 and Fig. 3  is shown for convenient reference to the elements presented within the claim language.



    PNG
    media_image3.png
    560
    968
    media_image3.png
    Greyscale

Regarding claim 12/1 the claim states and positive claim a “shrouded section” and narratively describes intended effect of this structural combination acts operationally to function “as a progressive cavity pump” within the phrase “wherein the mulling device comprises a shrouded section at an outlet end to enable operation of the mulling device as a progressive cavity pump. “ .  A shroud has been claimed, a “progressive cavity pump” has not be claimed, but merely equates the shrouded section which is sparate from the muller screw. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7- 9, 12-18, 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated COODY et al US 2004/0008571.

Regarding at least claim 1, COODY (et al) discloses the following.

    PNG
    media_image4.png
    442
    619
    media_image4.png
    Greyscale

A system, comprising:
	 a support structure (116 and cones 118) for holding at least one portable container of bulk material (114) at an elevated position; and 

    PNG
    media_image5.png
    298
    631
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    160
    154
    media_image6.png
    Greyscale


	a mulling device disposed beneath the support structure, 
wherein the mulling device comprises: 
	a housing (i.e. ) within the having at least a plurality of side walls, a bottom, and a cavity formed therein;

    PNG
    media_image7.png
    503
    605
    media_image7.png
    Greyscale

 
an opening in the housing (i.e. left side of #122 which its opening and pipelines connect through the top of the housing to allow material flow from via #122, see markup) for receiving bulk material from the at least one portable container (left tote tank 114 via left opening through  left side 118, 122 and the housing) disposed on the support structure (116) into the mulling device (i.e. metering auger 124 and its housing); 
at least one inlet in the housing (i.e. right side opening that is connected to right side 122) for introducing one or more additives into the bulk material within the mulling device,
 wherein the at least one inlet (right side open pipeline at the valve 122) is located beneath the support structure (116); and at least one mulling screw (i.e. auger 124) disposed in the cavity of the housing (enclosing the metering auger 124), 

    PNG
    media_image8.png
    306
    619
    media_image8.png
    Greyscale

wherein the at least one mulling screw 

an outlet (126) disposed at a longitudinal end of the housing where the bulk material combined with the one or more additives is discharged from the mulling device.  

    PNG
    media_image9.png
    407
    636
    media_image9.png
    Greyscale








Regarding claim 2/1, wherein the support structure and the mulling device are integrated into a trailer unit (110 and see wheels in fig 1).  
Regarding claim 3/1, further comprising a blender (140) disposed adjacent to the mulling device (124, 128, 130, 136), wherein the blender (140) comprises a mixing compartment (140) for mixing additional liquid additives into the bulk material to generate a treatment fluid.  
Regarding claim 4/3 wherein the support structure (116) and the mulling screw auger (124) are positioned proximate the blender (140) such that the mulling device outputs (i.e. the right side opening of 124 attached to a separate element shroud 126, and inlet pump (128) to an mixing tub inlet 136, 138) the mixture from the totes 114 left, 114 right) from the transport assembly directly into the mixing compartment of the blender (140).  
Regarding claim 5/1. further comprising a liquid additive pump (136) integrated into the support structure in that they are attached to one another with the mulling screw and coupled to the at least one inlet of the mulling device.  
Regarding claim 7/1. wherein the support structure comprises a flow regulation mechanism (valve at 122) for controlling an amount of bulk material released from the at least one portable container.  
Regarding claim 8/1. wherein the at least one mulling screw (at section 124 and its shroud about 124) is oriented horizontally.  
Regarding claim 9/1. wherein the mulling device comprises multiple inlets (opens at the valve 124 left, 124 right, inlet 135)  disposed at different longitudinal positions along the mulling device (124, 128, 130, 138) for introducing different additives.  
Regarding claim 12/1 wherein the mulling device comprises a shrouded section (see 126  enclosing end outlet 124 and walls tube of 128 ) at an outlet end (to the shrouded section 126) to enable operation of the mulling device as a progressive cavity pump (whereby 128 has an auger scrw to 
Regarding the method claims 13-18, 20 note that the operation of the COODY system device would result in providing the claimed structure and the manipulation of a method as discussed in the discussion of the operation of the apparatus of claim 1 and the markup figures, comprising:  feeding bulk material from one or more portable containers directly into a mulling device disposed beneath a support structure; providing a housing as discussed above to claim 1; introducing additives into the mulling device as discussed in claim 1; combining the additives with the bulk material via the mulling device, as discussed in the remarks to claim 1; and transferring the bulk material combined with the additives to an outlet location via the mulling device as pointed out in the discussion and markup figures;  further comprising outputting the bulk material combined with the additives directly from the mulling device into a hopper of a blender; further comprising outputting the bulk material combined with the additives directly from the mulling device into a mixing compartment of a blender; further comprising combining the additives with the bulk material via the mulling device to generate a treatment fluid, and outputting the treatment fluid from the mulling device directly to a pump;  wherein the additives comprise at least one additive selected from the group consisting of: a coating substance (a water can coat the dry material), a wetting substance (note that water is a wetting substance) , a gelling agent, a diverter, a friction reducer (note that water is a friction reducer), and a surfactant; comprising combining a first additive with the bulk material at a first longitudinal location of the mulling device, and combining a second additive with the bulk material at a second longitudinal location of the mulling device; further comprising regulating a flow of the bulk material from the one or more portable containers disposed on 
Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable COODY et al US 2004/0008571 in view of in view of CHIRISTENSON (et al US 2005/0219941)
The COODY reference discloses all of the recited subject matter as discussed above including the teaching of an metering auger 124 which inherently would have a tread, and also the teaching of an “inlet” (i.e. 122 right side) at the top of the metering auger housing to allow the feed of additive material into the housing of the metering auger 124, however is silent as to further having  the mulling component having different patterns of threads or groves along the mulling device (instant claim 10); and having two interlocking screws (instant claim 11), and regarding instant claim 21 is silent to the location of the “inlet” being located on a side wall
A search of the prior art of mixing systems having a dry component container to feed into a mixing/mulling screw assembly with the addition of water has found the reference to CHRISTENSEN (et al).

    PNG
    media_image10.png
    603
    549
    media_image10.png
    Greyscale
CHRISTENSEN et al teaches that in mixing system with a dry component container 22 may have in combination a water tank 52 that both feeds to a Mixing/Muller/conveying pump housing 100 (fig 2, fig 3a, Fig) in which the Mixing/Muller/conveyor pump component is in the form of screws (200, 202, 208, 173 in Fig 4) of adjusted pitch (246, 244, 242) best seen in figure 4, or 162, 160, 158 in fig 3a).
Regarding claim 10-11, In view of the showing of the CHRISTENSEN reference to the use of a twin intermeshing mixing screws with a muller/mixing pump conveyor section, it would have been obvious to one of ordinary skill in the art of dry/wet screw mixing assemblies to modify and/or replace the single screw mixing muller assembly with a dual intermeshing counter-rotation mixing screw assemblies of varying pitch in order to convey and mix and pump the ingredients to be mixed in a more mechanically efficient power usage of the motor drive to cause a combined mixing/kneading(mulling)/squeezing (volumetric pump transport) of the mixture.

    PNG
    media_image11.png
    416
    586
    media_image11.png
    Greyscale

Regarding claim 21 as to the location of the feed material being on the side, absent any evidence of criticality and unexpected result, such a change is directed  to a relocation of known parts (i.e. relocated in inlet opening to a chamber) and would have been an obvious choice of mechanical design to allow an effective feed of material to allow a more effective balance of metering, mixing, or transport into the metering auger to the outlet, since it has been held that rearranging parts of an invention (i.e. the placement of the shown inlet of feeding the materials to the chamber) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over COODY et al US 2004/0008571 as applied to claim 1 and in further view of HAMM (US 5149192).
The modified COODY reference discloses all of the recited subject matter as discussed above, however is silent as to further having  the support structure (11) comprises a positioning system for receiving and holding the at least one portable container at a specific location on the support structure.  
The HAMM reference discloses a mixing system with a support structure (fig 5, #17, and fig 2, #37) which supports portable dry supply containers (35 in figs. 2 and 5) to feed into a shrouded screw (75, fig 2) within a tube which acts as a progressive cavity conveying pump whereby water from tank 85 via a feed opening at 87 and is fed to intermingle together and is output at 77 to a mixer 79.
 
    PNG
    media_image12.png
    835
    549
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    631
    526
    media_image13.png
    Greyscale

HAMM further teaches a crane 23 maybe provided in combination with the support frame so as to allow the ability to position the portable container 35 on the support structure 17, col 6, lines 35-49. In view of HAMM, it would have been obvious to further provide the COODY system with a further crane .

Conclusion

    PNG
    media_image14.png
    573
    830
    media_image14.png
    Greyscale
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as examples of dry material holding containers which are fed to a mixer. US 5426137 and 2513012 are especially highlighted to the use of a dry container and a screw processing component and a mixing tank.

    PNG
    media_image15.png
    929
    742
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    366
    628
    media_image16.png
    Greyscale





Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant has ignored the Office pointing to element 124 (metering auger 124) as part of the mulling device and its housing and has only looked to the position of the portion 130, 136 as the being the entire “mulling element”. It is observed that the element 130 and 116 is merely a further assembly of transport conveyor system and does not constitute a mulling apparatus comprising a screw. 

    PNG
    media_image17.png
    408
    530
    media_image17.png
    Greyscale

As pointed out in detail in the rejection and the markup drawings made above, the prior art anticipates or renders obvious all the claimed structural elements defined in the claim(s).   Arguments to the issue of mixing as a functional effect of “mulling” is unpersuasive in distinguishing the transport auger 124 as being a structural element which anticipates the claimed mulling screw. It can be pointed out that applicant’s “mulling screw” is physically a screw and has not established a mixing effect caused by the screw shape. However applicant appears to believe that mixing can be caused by a screw shape. The prior art metering auger is a screw which is structurally capable to fully provide the a mixing effect as an additional functional effect via the screw auger shape.  The prior the two materials from the portable totes 114 as they are transported the end of the metering auger 124.  This is similar to the instant invention’s mulling screw which causes a transport effect and also causes mixing. The prior art auger would thereby inherently causes a transport and a mixing once two materials are placed therein.

Conclusion

Applicant’s amendment filed on 12/03/2020 has amended a change of language to claims 1, 4, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18.  Applicant has claimed the new element of “a housing” and a particular outlet end location along the longitudinal axis to the independent claim(s), and further limited the previous named “mulling component” as a “mulling screw” into independent claims 1 and 13. The amendment has also presented a new dependent claim 21.

    PNG
    media_image18.png
    387
    243
    media_image18.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1796